Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00761-CR
                                   No. 04-13-00762-CR

                                     Ruben NERIO,
                                       Appellant

                                          v.
                                       The State
                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                      Trial Court Nos. 2005CR1231 & 2005CR1529
                The Honorable Angus K. McGinty, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED. Appellate counsel’s motions to withdraw are GRANTED.

      SIGNED October 8, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice